DETAILED ACTION
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dragicevic, Tomislav, et al. "Advanced LVDC electrical power architectures and microgrids: A step toward a new generation of power distribution networks." IEEE Electrification Magazine 2.1 (2014): 54-65 (hereinafter Dragicevic).
Claims 1-20 are disclosed by Dragicevic as outlined below:
1. A micro grid comprising: an adapter configured to receive a first AC signal from an electrical grid over a first signal path and supply a second AC signal to the electrical grid over a second signal path, the first signal path separate from the second signal path, wherein the first signal path includes at least two conductors, a first conductor of the first signal path distinct from a second conductor of the first signal path, and wherein the second signal path includes at least two other conductors, a first conductor of the second signal path distinct from a second conductor of the second signal path; an AC to DC converter configured to convert the first AC signal to a first DC signal; power electronics circuitry configured to receive the first DC signal, provide a combined DC signal, convert, responsive to one or more control signals, the combined DC signal to an AC signal having variable frequency and/or voltage, and supply loads associated with a facility with the AC signal having the variable frequency and/or voltage; and a DC to AC inverter configured to receive, responsive to the one or more control signals, the combined DC signal from the power electronics circuitry and convert the combined DC signal to the second AC signal (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

2. The microgrid of Claim 1 further comprising one or more sensors configured to sense characteristics of the first AC signal from the electrical grid (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

3. The microgrid of Claim 2 further comprising a processor and memory having instructions that when executed cause the processor to generate the one or more control signals based at least in part on the sensed characteristics of the first AC signal from the electrical grid (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

4. The microgrid of Claim 2, wherein the one or more sensors are further configured to sense characteristics of the AC signal having the variable frequency and/or variable voltage (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

5. The microgrid of Claim 4 further comprising a processor and memory having instructions that when executed cause the processor to generate the one or more control signals based at least in part on the sensed characteristics of the first AC signal from the electrical grid and the sensed characteristics of the AC signal having the variable frequency and/or variable voltage (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

6. The microgrid of Claim 1 further comprising a switch configured to open and close the second signal path responsive to sensed characteristic of the first AC signal from the electrical grid (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

7. A micro grid comprising: an adapter configured to receive a first AC signal from an electrical grid over a first signal path and supply a second AC signal to the electrical grid over a second signal path, the first signal path separate from the second signal path, wherein the first signal path includes at least two conductors, a first conductor of the first signal path distinct from a second conductor of the first signal path, and wherein the second signal path includes at least two other conductors, a first conductor of the second signal path distinct from a second conductor of the second signal path; an AC to DC converter configured to convert the first AC signal to a first DC signal; a bus bar configured to receive the first DC signal and provide a combined DC signal; a variable frequency and/or variable voltage inverter configured to convert, responsive to one or more control signals, the combined DC signal to an AC signal having variable frequency and/or voltage, and supply loads associated with a facility with the AC signal having the variable frequency and/or voltage; and a DC to AC inverter configured to receive, responsive to the one or more control signals, the combined DC signal from the bus bar and convert the combined DC signal to the second AC signal (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

8. The microgrid of Claim 7 further comprising at least one secondary DC energy source that is in communication with the bus bar (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

9. The microgrid of Claim 8, wherein the at least one secondary energy source includes a solar array, a battery or an electric vehicle (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

10. The microgrid of Claim 7, wherein the bus bar is further configured to receive a third DC signal from the at least one secondary DC energy source and combine the first DC signal and the third DC signal to form the combined DC signal (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

11. The microgrid of Claim 7, wherein the adapter comprises a first connector configured to couple to the electrical grid (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

12. The microgrid of Claim 11, wherein the adapter further comprises a second connector configured to couple to an electric meter that measures energy supplied by the electrical grid to the microgrid (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

13. The microgrid of Claim 7 further comprising a wireless communication device configured to communicate with an external device to obtain grid information, wherein the one or more control signals are based at least in part on the obtained grid information (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

14. A method to control a microgrid, the method comprising: receiving a grid-tied AC signal from an electrical grid over a first path, the first path including at least two conductors, a first conductor of the first signal path distinct from a second conductor of the first signal path; converting, with an AC to DC converter, the grid-tied AC signal to a first DC signal; receiving, at a bus bar, the first DC signal and providing, with the bus bar, a second DC signal; converting, with a variable frequency and/or variable inverter and responsive to one or more control signals, the second DC signal to an AC signal having variable frequency and/or variable voltage for supply to electrical loads of a facility; and converting, with a DC to AC inverter and responsive to the one or more control signals, the second DC signal to a second AC signal for supply to the electrical grid over a second path, the second path distinct from the first path, the second path comprising at least two other conductors, a first conductor of the second path distinct from a second conductor of the second path (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

15. The method of Claim 14 further comprising supplying the AC signal having the variable frequency and/or variable voltage to the electrical loads of the facility (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

16. The method of Claim 15, wherein the facility comprises a single or multi-tenant residence (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

17. The method of Claim 14 further comprising supplying a second AC signal to the electrical grid over the second path (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

18. The method of Claim 14 further comprising synchronizing the second AC signal with frequency of power of the electrical grid (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

19. The method of Claim 14 further comprising sensing characteristics of the AC signal having the variable frequency and/or variable voltage, wherein the one or more control signals are based at least in part on the sensed characteristics of the AC signal having the variable frequency and/or variable voltage (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

20. The method of Claim 14 further comprising sensing characteristics of the grid-tied AC signal, wherein the one or more control signals are based at least in part on the sensed characteristics of the grid-tied AC signal (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119